Citation Nr: 1028661	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative arthritis, lumbar spine.

2.  Entitlement to service connection for neurologic 
manifestations secondary to degenerative arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson



INTRODUCTION

The Veteran served on active duty from September 1943 to July 
1947, and from April 1951 to September 1952.  He also has 
unverified service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In August 2007, the Veteran filed a claim for service connection 
for spinal arthritis.  In an August 2008 rating decision, the RO 
granted service connection for degenerative arthritis, lumbar 
spine, and assigned a 20 percent evaluation, effective August 14, 
2007.  The Veteran did not file a disagreement with this 
decision.  Instead, in February 2009, the Veteran filed a request 
for an increase for his lower back condition.  The RO correctly 
construed this document as an increased rating claim.  The RO 
denied this claim in July and August 2009 rating decisions.  

In February 2009, the Veteran also filed a claim for service 
connection for bilateral leg radiculopathy secondary to his 
service-connected low back disability.  The RO denied this claim 
in the July 2009 rating decision, but recharacterized it as 
service connection for left lower extremity neuropathy and right 
lower extremity neuropathy.

The service connection issues have been recharacterized to 
comport to the medical evidence of record and 38 C.F.R. 4.71a, 
Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Veteran did not request a hearing on this matter.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim, and to ensure a complete and 
adequate record for rating purposes.

Low Back Disability Rating

In evaluating disability of the joints, functional loss due to 
pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The May 2008 VA examiner noted that pain began at 73 degrees of 
flexion and ended at 72 degrees.  Upon repetitive motion testing, 
flexion decreased down to 60 degrees.  The examiner estimated 
that during acute flare-ups of pain, flexion decreased down to 35 
degrees.  The Board notes that this measurement is only 5 degrees 
more than the 30 degrees required for the next higher rating of 
40 percent.  The May 2009 VA examiner failed to discuss the 
extent of actual functional impairment due to pain.  Instead, he 
responded "yes" to the question concerning objective evidence 
of pain on active range of motion.  He was unable to test for 
weakness, fatigability, or incoordination because the Veteran was 
in too much pain.  At both examinations the Veteran complained of 
increased pain and limitation with use of the joint.  A remand is 
required to obtain an adequate VA examination of the low back.

Neurologic Manifestations

The Veteran essentially contends that his latest VA compensation 
examination in May 2009 is inadequate for rating purposes as that 
examination found no objective evidence of lumbar radiculopathy.

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine Note (1), neurological abnormalities are to 
be rated separately under the appropriate diagnostic code.

A November 2007 VA treatment record shows that the Veteran 
indicated his low back pain did not radiate.  He reported no 
bladder or bowel incontinence.

The May 2008 VA examination report notes that the Veteran 
indicated his low back pain did not radiate down to his lower 
extremities.  He denied any urinary or bowel incontinence.

A November 2008 VA treatment record shows that the Veteran again 
indicated his low back pain did not radiate.  A January 2009 VA 
treatment record shows that no neurological symptoms were present 
upon examination of the Veteran's back.

The May 2009 VA examination report notes that the Veteran 
complained of a dull radiating pain lateral to the right leg.  He 
also reported urinary urgency.  The examiner noted that EMG/NCS 
studies showed severe bilateral sensory and motor peripheral 
neuropathy, which he determined to be "more consistent with [] 
some type [of] metabolic disorder, such as hypothyroidism or 
diabetes."  The examiner also noted that the needle EMG exam was 
within normal limits, and determined that there was no evidence 
of lumbar radiculopathy.

An October 2009 letter from M.S., a nurse practitioner, states 
that the Veteran does not have diabetes or hypothyroidism.  She 
disputed the May 2009 VA examiner's claim that the Veteran's 
neuropathy is related to either of these conditions, and 
suggested that certain blood tests be done to rule out the 
presence of a metabolic disorder.

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim. 3 8 C.F.R. 
§ 3.159(c)(4).  Thus, because the medical evidence of record 
indicates that the Veteran may have neurologic manifestations 
related to his service-connected low back disability, another VA 
examination should be provided to determine the nature and 
etiology of any current neurologic abnormalities the Veteran may 
have.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA spine 
examination.  The examiner should fully 
describe the current status of the Veteran's 
service-connected low back disability, to 
include observable manifestations of pain 
upon range of motion testing, and 
identification and description of any 
neurological manifestations or impairment 
associated 
with the low back disability.  All indicated 
tests and studies should be performed, 
including blood work to rule out the presence 
of a metabolic disorder.  As to any 
neurologic abnormality identified, including 
neuropathy, radiculopathy and/or bladder 
impairment, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not secondary to, or is otherwise 
related to, the Veteran's service-connected 
low back disability.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must address 
the October 2009 letter from nurse 
practitioner M.S.  A detailed rationale for 
all medical opinions must be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  If 
either claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



